          Case 2:18-cv-01851-JCM-NJK Document 35 Filed 07/28/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
 9   KAREN LASMARIAS,
                                                        Case No.: 2:18-cv-01851-JCM-NJK
10         Plaintiff(s),
                                                                      ORDER
11   v.
                                                                  (Docket No. 34)
12   UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA, et al.,
13
           Defendant(s).
14
15        Pending before the Court is Jenny L. Foley’s motion to withdraw as counsel for Plaintiff.
16 Docket No. 34. For good cause shown, the Court GRANTS the motion.
17        IT IS SO ORDERED.
18        Dated: July 28, 2020
19                                                           ______________________________
                                                             Nancy J. Koppe
20                                                           United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                  1
